    Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 1 of 7 PageID: 35




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



    UNITED STATES OF AMERICA,
                                                         Civ. No. 20-16305 (KM)(ESK)
                         Plaintiff,
                                                                  OPINION
    v.

    ERAN SHEMESH,

                       Defendant.



KEVIN MCNULTY, U.S.D.J.:
              The United States (the “Government”) initiated this civil action to collect
penalties assessed against Defendant Eran Shemesh under 31 U.S.C. §
5321(a)(5) for his failure to report his interest in a foreign bank account for
certain years. Because Mr. Shemesh has failed to answer the Complaint or
otherwise respond in this matter, the Government moved for default judgment.
              For the reasons provided herein, I will grant the Government’s motion.

         I.      Summary1
                 a. Factual Allegations
              Mr. Shemesh is a citizen of Israel and the United States who moved to
the United States in 2000 and resides in New Jersey. (Compl. ¶¶4, 8.) In 2010,
Mr. Shemesh opened a non-interest-bearing checking account in Bank


1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “Compl.” = Complaint (DE 1)
              “Decl.” = Declaration of Debt (DE 5-2)




                                               1
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 2 of 7 PageID: 36




Hapoalim in Israel. (Id. ¶9.) The aggregate balance in that account exceeded
$10,000 in the years 2011 through 2015. (Id. ¶10.) The Government alleges
that Mr. Shemesh failed to timely file a Report of Foreign Bank Account and
Financial Accounts (“FBAR”) for the calendar years 2011 to 2015, as he was
required to do pursuant to 31 U.S.C. § 5314. (Id. ¶5, 11.)
        On August 12, 2016, Mr. Shemesh filed “delinquent FBAR returns” for
tax years 2011 through 2015. (Id. ¶12.) On September 5, 2017, the Internal
revenue Service (“IRS”) notified Mr. Shemesh that it “proposed a penalty for his
non-willful failure to timely file FBARs for calendar years 2011 through 2014.”
(Id. ¶13.) On October 5, 2017, Mr. Shemesh protested that proposed penalty.
(Id. ¶14.) Then, on November 13, 2018, Mr. Shemesh consented to a reduced
penalty of $31,475, which was assessed on November 19, 2018. (Id. ¶15.) The
calculation of that penalty is as follows:
              Calendar Year                       Appeals Adjustment
                  2011                                   $6,000
                  2012                                   $6,000
                  2013                                   $6,000
                  2014                                   $6,000
                  2015                                   $7,475
              Total Amount                              $31,475


(Id.)
        Mr. Shemesh has failed or refused to make full payment of that assessed
penalty despite the Government’s notice and demand for payment. (Id. ¶16.)
Due to Mr. Shemesh’s nonpayment, interest and penalties have accrued on the
assessment penalty pursuant to 31 U.S.C. § 3717. (Id. ¶17.)

          b. Procedural History
        On November 17, 2020, the Government filed its Complaint against Mr.
Shemesh seeking $33,551.40 as of October 29, 2019, plus further interest and
penalties after that date provided by law, and costs of suit. (Compl. ¶¶A-B.) Mr.

                                       2
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 3 of 7 PageID: 37




Shemesh failed to answer or otherwise respond to the Complaint and the Clerk
entered default on February 25, 2021. The Government now moves for default
judgment and seeks an award of $36,630.01, plus accrued prejudgment
interest, and accrued late payment penalties from March 22, 2021 to the date
of judgment. The Government submits that post-judgment interest and post-
judgment late-payment penalties shall accrue until judgment is paid in full
pursuant to 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9.

   II.      Discussion
            a. Legal Standard
         “[T]he entry of a default judgment is left primarily to the discretion of the
district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984) (citing
Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951)).
Because the entry of a default judgment prevents the resolution of claims on
the merits, “this court does not favor entry of defaults and default judgments.”
United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194 (3d Cir. 1984).
Thus, before entering default judgment, the Court must determine whether the
“unchallenged facts constitute a legitimate cause of action” so that default
judgment would be permissible. DirecTV, Inc. v. Asher, 2006 WL 680533, at *1
(D.N.J. Mar. 14, 2006) (citing Wright, Miller, Kane, 10A Fed. Prac. & P. Civil 3d
§ 2688, at 58–59, 63).
         “[D]efendants are deemed to have admitted the factual allegations of the
Complaint by virtue of their default, except those factual allegations related to
the amount of damages.” Doe v. Simone, 2013 WL 3772532, at *2 (D.N.J. July
17, 2013). While “courts must accept the plaintiff’s well-pleaded factual
allegations as true,” they “need not accept the plaintiff’s factual allegations
regarding damages as true.” Id. (citing Chanel, Inc. v. Gordashevsky, 558 F.
Supp. 2d 532, 536 (D.N.J. 2008)). Moreover, if a court finds evidentiary
support to be lacking, it may order or permit a plaintiff seeking default
judgment to provide additional evidence in support of the allegations. Doe,
2013 WL 3772532, at *2.


                                         3
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 4 of 7 PageID: 38




         b. Prerequisites for Entry of Default Judgment
      Before a court may enter default judgment against a defendant, the
plaintiff must have properly served the summons and complaint, and the
defendant must have failed to file an answer or otherwise respond to the
complaint within the time provided by the Federal Rules, which is twenty-one
days. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 18–19 (3d Cir.
1985); Fed. R. Civ. P. 12(a).
      Here, the Complaint was filed on November 17, 2020. (DE 1.) Mr.
Shemesh waived service of the Summons and Complaint on December 15,
2020, and that waiver was filed on December 18, 2020. (DE 3.) Mr. Shemesh
failed to answer or otherwise respond to the Complaint within the deadline and
the Clerk’s entry of default was duly noted on February 25, 2021. Therefore,
the prerequisites for default have been satisfied
         c. Three-Factor Analysis
      After the prerequisites have been satisfied, a court must evaluate the
following three factors: “(1) whether the party subject to default has a
meritorious defense, (2) the prejudice suffered by the party seeking default, and
(3) the culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg.
Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco
Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)).

                i. Factor one: Existence of a meritorious defense
      As always, evaluation of the first factor is made difficult by the
defendant’s failure to answer or to oppose the motion for default judgment.
Nevertheless, my independent review of the record does not suggest that the
Government’s claims are legally flawed.
      The Government initiated this action to collect the penalties assessed
against Mr. Shemesh for his failure to report his interest in a foreign bank
account for the tax years 2011 through 2015. The Bank Secretary Act (“BSA”)
of 1970 directs the Secretary of the Treasury to require citizens of the United
States to “keep records and file reports” when such citizen “makes a


                                       4
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 5 of 7 PageID: 39




transaction or maintains a relation for any person with a foreign financial
agency.” 31 U.S.C. § 5314. The Secretary has implemented the BSA “through
various regulations, including 31 C.F.R. § 1010.350, which specifies that
certain United States persons must annually file [an FBAR] with the IRS.”
Bedrosian v. United States, 912 F.3d 144, 147 (3d Cir. 2018). Such FBAR must
be filed “on or before June 30 of each calendar year with respect to foreign
financial accounts exceeding $10,000 maintained during the previous calendar
year.” 31 C.F.R. § 1010.306(c).
      The civil penalties for failing to file an FBAR are set forth in 31 U.S.C. §
5321(a)(5). Bedrosian, 912 F.3d at 147. The maximum penalty for a non-willful
violation, such as the violation in issue, is $10,000. Id. (citing 31 U.S.C. §
5321(a)(5)(B)(i)).
      Here the Complaint alleges that, from the years 2011 to 2015, Mr.
Shemesh was subject to the reporting requirements of 31 U.S.C. § 5314
because (1) he was a citizen of the United States, (2) he had an interest in a
foreign financial account, and (3) the balance of that account exceeded $10,000
in each relevant year. (Compl. ¶¶8-10.) Further, the Complaint alleges that Mr.
Shemesh failed to timely file FBARs for those years. (Id. ¶10.) Thus, Mr.
Shemesh failed to comply with the reporting requirements of 31 U.S.C. § 5314.
Additionally, in September 2017, the IRS proposed civil penalties, and, in
November 2018, Mr. Shemesh consented to a penalty amount of $31,475. (Id.
¶¶13-15.) That penalty was assessed on November 19, 2018 and remains
outstanding. (Id. ¶¶15-16.)
      Because Mr. Shemesh (1) failed to comply with the reporting
requirements of 31 U.S.C. § 5314; (2) consented to a penalty amount; and (3)
failed to fulfill his payment obligations, I find factor one weighs in favor of
default.




                                       5
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 6 of 7 PageID: 40




               ii. Factors two and three: Prejudice to the government and
                   Mr. Shemesh’s culpability
      The second and third factors also weigh in favor of default. Mr. Shemesh
waived service but failed to appear, defend, or otherwise respond to the
Complaint. It is clear that the Government has been prejudiced by this
dereliction because it has been “prevented from prosecuting their case,
engaging in discovery, and seeking relief in the normal fashion.” See Teamsters
Pension Fund of Philadelphia & Vicinity v. Am. Helper, Inc., 2011 WL 4729023,
at *4 (D.N.J. Oct. 5, 2011) (find that a defendant’s failure to answer prejudices
the plaintiff); see also Gowan v. Cont’l Airlines, Inc., 2012 WL 2838924, at *2
(D.N.J. Jul. 9, 2012) (“[Plaintiff will suffer prejudice if the Court does not enter
default judgment as Plaintiff has no other means of seeking damages for the
harm caused by Defendant.”).
      Additionally, absent any evidence to the contrary, “the Defendant’s
failure to answer evinces the Defendant’s culpability in default.” Teamsters
Pension Fund of Philadelphia & Vicinity, 2011 WL 4729023 at *4. In this case,
“there is nothing before the Court to show that the Defendant’s failure to file an
answer was not willfully negligent.” Id. (citing Prudential Ins. Co. of America v.
Taylor, 2009 WL 536043, at *1 (D.N.J. Feb. 27, 2009)) (finding that when there
is no evidence that the defendant’s failure to answer the complaint was due to
something other than its own willful negligence, the defendant’s conduct is
culpable and default judgment is warranted).
      Overall, then, the three factors support the entry of default judgment.
         d. Remedies
      The Government seeks penalties in the amount of $36.630.01, inclusive
of the assessed FBAR penalties ($31,475.00), prejudgment interest ($736.43)
and late-payment penalties ($4,418.58). (Decl. ¶4.) Interest and penalties are
expressly permitted by 31 U.S.C. § 3717. Therefore, I will enter judgment in
favor of the Government for the requested amount.




                                       6
 Case 2:20-cv-16305-KM-ESK Document 6 Filed 08/19/21 Page 7 of 7 PageID: 41




      Additionally, I will order accrued prejudgment interest on the FBAR
penalty assessment as provided by 31 U.S.C. § 3717(a)(1) and accrued late-
payment penalties under 31 U.S.C. §3717(e)(2) from and after March 22, 2021
and to the date of entry of this judgment. The post-judgment interest on the
FBAR penalty assessment shall accrue pursuant to 28 U.S.C. § 1961(a) and
post-judgment late-payment penalties shall accrue pursuant to 31 U.S.C. §
3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9, until the judgment is paid in full.

   III.   Conclusion
      For the reasons set forth above, I will grant the Government’s motion (DE
5) for default judgment.
      An appropriate order follows.
Dated: August 19, 2021

                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                      7
